Citation Nr: 1632873	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  07-06 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial increased evaluation for service-connected carpal tunnel syndrome (CTS), status post carpal tunnel release with residual pain and weakness, right hand (hereinafter "right CTS"), currently evaluated as noncompensable prior to May 2, 2006, as 30 percent disabling as of May 2, 2006 to September 13, 2006, and as 30 percent disabling as of November 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for "right carpal tunnel syndrome, status post right carpal tunnel release with residual pain and mild weakness, right hand."  The RO assigned a noncompensable evaluation from July 1, 2005 to September 13, 2006, a temporary total (100 percent) evaluation from September 14, 2006 to October 31, 2006 (based on right wrist carpal tunnel release surgery, see 38 C.F.R. § 4.30 (2015)), and a noncompensable evaluation as of November 1, 2006.

The Veteran appealed the issue of entitlement to an initial increased evaluation.  In March 2010, the Board inter alia denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In March 2012, the Court issued an Order and a Memorandum Decision that vacated and remanded, in relevant part, the Board's March 2010 decision.

In February 2013, the Board granted the claim, to the extent that it assigned a 10 percent rating as of November 1, 2006.

The Veteran appealed to the Court again.  In October 2014, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's February 2013 decision, to the extent that it denied a compensable rating prior to September 14, 2006, and a rating in excess of 10 percent as of November 1, 2006.

In February 2015, the Board remanded the claim for further development.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  While on remand, the Veteran's rating was increased to 30 percent for two periods on appeal.


FINDINGS OF FACT

1.  From July 1, 2005 to May 1, 2006, the Veteran's service-connected right CTS was not shown to be manifested by any more than mild incomplete paralysis of the median nerve.

2.  From May 2, 2006 to September 13, 2006, the Veteran's service-connected right CTS was not shown to be manifested by any more than moderate incomplete paralysis of the median nerve.

3.  From November 1, 2006, the Veteran's service-connected right CTS has not been shown to be manifested by any more than moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  From July 1, 2005 to May 1, 2006, the criteria for an initial 10 percent evaluation for service-connected right CTS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.124a, DC 8515 (2015).

2.  From May 2, 2006 to September 13, 2006, the criteria for an initial evaluation in excess of 30 percent for service-connected right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.124a, Diagnostic Code (DC) 8515 (2015).

3.  From November 1, 2006, the criteria for an initial evaluation in excess of 30 percent for service-connected right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.124a, Diagnostic Code (DC) 8515 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran asserts that his right CTS disability warrants higher ratings than those currently assigned.  Service connection was granted by a September 2007 rating decision with a noncompensable rating assigned, effective July 1, 2005; a 100 percent rating assigned, effective September 14, 2006, and a noncompensable rating assigned, effective November 1, 2006.  In June 2008, he submitted a Notice of Disagreement.  A Statement of the Case (SOC), dated October 2008, continued the assigned ratings.  The Veteran submitted his substantive appeal in December 2008.  In March 2010, the Board decided the claim, but the decision was vacated, in relevant part, and remanded by CAVC in March 2012.  The Board issued a second decision in February 2013, assinging a 10 percent rating as of November 1, 2006, but this decision was also partially vacated and remanded by CAVC in October 2014.  In February 2015, the Board remanded the Veteran's claim for further development.  During the pendency of the appeal, in a December 2015 rating decision, the RO assigned increased ratings of 30 percent, from May 2, 2006 to September 13, 2006 and from November 1, 2006 to present.  However, as higher ratings are available, the Veteran's claim has continued.

The Veteran is shown to be right-handed, so the criteria for the major extremity apply.  CTS is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  CTS is rated under the criteria of 38 C F R § 4.124a, Diagnostic Code 8515, paralysis of the median nerve, which distinguishes between the major and minor extremities.

The Veteran's right wrist CTS is rated under Diagnostic Code 8515.  Under Diagnostic Code 8515 as pertains to the major extremity, a rating of 10 percent is assigned for mild incomplete paralysis of the median nerve.  A rating of 30 percent is assigned for moderate incomplete paralysis.  A rating of 50 percent is assigned for severe incomplete paralysis.  A rating of 70 percent is assigned for complete paralysis of the median nerve the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
A review of the STR's show that the Veteran had complained of and reported a history of right wrist and right hand pain and numbness at his March 2005 active service retirement examination.  However, the Veteran's right wrist strength was noted to be within normal limits on physical examination.  The Veteran separated from service in June 2005.   

A December 2005 Functional Capacities Evaluation (FCE) conducted for an unrelated medical problem revealed that strength and range of motion testing of the Veteran's right upper extremity was within normal limits.

A March 2006 treatment record from Keesler Air Force Base (AFB) shows that the Veteran complained of right hand pain and weakness of two months' duration.  Upon physical examination, there was some diffuse hand/finger tenderness with palpation.  There was full range of motion.  Tinel's test was negative.  Phalen's test was also negative.  Grip strength was normal.  A sensory examination was intact.  Strength testing was normal.

In April 2006, the Veteran complained of experiencing right hand pain that radiated to the fingers for the previous two months.  He described the pain as constant, sharp, and shooting, indicating that his fingers "went numb" at night and he experienced difficulty gripping objects.  He reported increased pain while doing landscaping, especially while applying pressure to a trigger of a machine.  Physical examination included a positive Phalen's test and a negative Tinel's test.  He was diagnosed with carpal tunnel syndrome, numbness (hypesthesea), and tingling (paresthesia). 

A May 2006 treatment record from Dr. K.R.N. shows that the Veteran's symptoms initially occurred at night, but that he had started having pain during the day.  He woke up with numbness and a throbbing feeling in his right hand.  Naprosyn helped somewhat.  Strength testing was 5/5 except for mild intrinsic hand muscle weakness.  Sensory examination was intact to light touch and pinprick, joint, position, and vibration sense.  Tinel's sign was negative.  Phalen's sign was positive.  The assessment was probable entrapment syndrome/CTS.  The physician advised the Veteran to start using a wrist brace regularly while sleeping and during the daytime as needed.  She recommended evaluation for decompression if there was no significant improvement.

A May 2006 Nerve Conduction Study (NCS) revealed prolonged right medial distal motor latency.  Right medial sensory latency was in the upper normal range.  Amplitude and conduction velocity were normal.  Bilateral medial palmar latencies were relatively prolonged compared to ulnar palmar latencies, right side more than left side.  Bilateral medial and ulnar F-latencies were normal.  A needle EMG was not performed per the Veteran's request.  The impression was moderate entrapment of the right medial nerve at the wrist, CTS.  Clinical correlation was advised.

A July 2006 treatment record from Dr. A.B. shows that the Veteran complained of pain, numbness, and tingling.  Range of motion of the right fingers, hand, and wrist was full without pain or instability.  Gross motor strength was normal with good grip strength.  The median nerve compression test was positive. 

In September 2006, the Veteran underwent right carpal tunnel release surgery.

An April 2007 treatment record from Keesler AFB shows that there was full range of motion in the right wrist.  There was no evidence of thenar atrophy or intrinsic wasting.  No motor or sensory abnormalities were noted with the exception of subjective numbness to the index and middle fingers.  Two point discrimination was less than 6 mm to the index and middle fingers and less than 5 mm for the remaining digits.  Testing for carpal tunnel syndrome direct compression, Tinel's, and Phalen's produced numbness and tingling to the thumb, index, and middle fingers.  Testing for cubital tunnel syndrome direct compression, Tinel's, and elbow hyperflexion were negative.  

April 2007 X-rays of the right hand revealed no significant degenerative disease.

A May 2007 NCS revealed normal motor and sensory testing with reduced right median amplitude motor nerve, and normal median and ulnar latencies.  

In June 2007, the Veteran complained of pain in the right hand, thumb, index finger, and middle finger.  He also complained of weak grip strength.  He denied any numbness and tingling.  Upon physical examination, no motor or sensory abnormalities were noted.  Two point discrimination was less than 5 mm on all digits.  Motor strength testing grip strength was 85 on the right and 77 on the left.  Key-pinch was 14 on the right and 15 on the left.  There was a well-healed incision at the thenar crease.  There was tenderness to palpation at the thumb, index, and middle fingers.  The clinician noted that compared to the 2006 pre-operative study, the May 2007 NCS showed that right median motor latency had improved and that amplitude was reduced.  The impression was bilateral CTS, right status post carpal tunnel release with some improvement of numbness and tingling, however still with persistent pain and some weakness.  The clinician told the Veteran that he could expect improvement of his symptoms up to 12 months status post carpal tunnel release.  He also noted the possibility of underlying basilar or phalangeal osteoarthritis early with good grip strength now and functional range of motion.  The clinician recommended continued observation for three months, at which time he would consider possible carpal tunnel injection versus MRI to rule out scarring of the median nerve.

In an August 2007 VA neurological examination, the Veteran reported that the tingling and numbness of the right index and middle fingers had basically resolved since the September 2006 carpal tunnel release surgery.  However, he still complained of constant pain to the digits of the right hand and some weakness.  Any type of overuse caused the pain to worsen.  The Veteran denied any overt problems with holding or gripping, but stated that he could not grip as strongly as he used to, and he reported being no longer able to participate in activities such as golf.  He denied any flare-ups of hand or wrist pain, stating that his symptoms were "pretty persistent."  He denied any paresthesias, dysesthesias, or any other sensory abnormalities.  He also denied fatigue or functional loss, unless he overused his right hand.  The examiner noted that the Veteran had difficulty describing what overuse was for him.  Upon physical examination, there was no heat, swelling, or erythema noted.  Repetitive range of motion testing revealed dorsiflexion to 60 degrees, palmar flexion to 60 degrees, ulnar deviation to 30 degrees, and radial deviation to 20 degrees.  Phalen's test was positive.  Thelan's test was negative.  Distal neurovascular status appeared to be grossly intact.  There was pain to palpation of the thumb and index finger.  The Veteran was able to make a fist and oppose his right thumb to all of his right digits, although he had some problems accomplishing this to the fourth and fifth digits.  He had overall normal grip strength in comparison to his left hand.  There was also a well-healed scar over the Thenar crease.  The examiner did not have the claims file to review.  He did, however, review the results of the May 2006 NCS.  The diagnosis was right CTS status post right carpal tunnel release with residual pain and mild weakness to the right hand.  The examiner noted that additional limitation of function due to flare-ups or repetitive use could not be determined without resorting to mere speculation.

An August 2007 MRI of the right wrist revealed volar bowing of the right flexor retinaculum and increased size and signal of the medial nerve within the carpal tunnel consistent with moderate CTS, and an 8 mm ganglion cyst on the volar aspect of the distal right radius.

A September 2007 record from Keesler AFB shows that the Veteran continued to experience pain in his index and middle fingers.  The clinician noted that the August 2007 MRI was not done with gadolinium so that the scar tissue was not visualized.  The clinician wrote "it is really not clear whether scar tissue is enveloping median nerve or release was incomplete."  The Veteran received a peripheral nerve block to the right median wrist.  The clinician noted that if the injection provided significant relief, then revision CTS would be recommended.  Otherwise, he recommended an MRI with gadolinium or a cervical spine MRI "to try to find out source of [the Veteran's] problems."  The clinician prescribed Naprosyn for mild osteoarthritis of the bilateral hands.  He recommended that the Veteran wear a wrist splint at all times as much as possible, including at night, especially given the fact that he worked as a plumber.

In November 2007, the Veteran reported that the nerve block had not worked.  The clinician noted that the April 2007 x-rays showed evidence of very mild osteoarthritis with preserved joint space in both index and middle finger DIP joints.  He concluded that some of the Veteran's symptoms were coming from the arthritis.

A December 2007 MRI of the right wrist with gadolinium showed a small ganglion cyst volar aspect radius with communication to the radiocarpal joint space, as well as mild CTS.

A December 2007 NCS was normal.  The Veteran refused an EMG.

A February 2008 treatment report from Keesler AFB shows that the Veteran continued to complain of pain in the index and middle finger.  He denied numbness or tingling.  The clinician reviewed the December 2007 studies and noted that there was no evidence of CTS.  However, the MRI with gadolinium showed mild CTS.  

A March 2008 treatment record from Keesler AFB shows that the Veteran continued to complain of persistent right hand pain in the index and middle fingers, muscle cramps, tingling, and numbness.  Upon physical examination, grip strength was weak at 60 pounds compared to 90 pounds on the left.  Key pinch was 16 on the right and 14 on the left.  There was no swelling.  Flexion was normal.  Phalen's test showed numbness/tingling in the median nerve distribution.  Tinel's test of the median nerve was positive.  A carpal compression test was positive.  The clinician discussed possible revision release and fat pad transfer, which the Veteran declined.

At an August 2008 VA neurological examination, the Veteran complained of swelling, decreased grip strength, constant hand pain, and intermittent numbness to his thumb, index, and middle fingers (usually when he was sleeping).  He also complained of overall pain, weakness, fatigue, and functional loss.  Neither a splint nor Naprosyn provided any relief.  

Upon physical examination, a well-healed scar on the palmar aspect from the release surgery was noted.  The scar measured 4.5 cm by .1 cm.  There was no adherence to underlying tissue.  The skin texture appeared to be stable.  There was no inflammation, edema, or keloid formation.  There was no loss of function, loss of motion, or disfigurement.  The Veteran denied any local pain or tenderness.  

With respect to the right wrist, there was no heat, swelling, or erythema.  On repetitive range of motion testing there was palmar flexion to 50 degrees, dorsiflexion to 60 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  Phalen's and Tinel's testing was negative.  There was mild pain with all motion of the wrist.  No additional limitation of motion was noted.  With respect to the right hand, there was no obvious heat, swelling, or erythema.  The Veteran reported problems fully flexing his right index finger and right middle finger.  On repetitive range of motion testing of the index finger there was flexion to 70 degrees at the MCP joint, flexion to 100 degrees at the PIP joint, and flexion to 60 degrees at the DIP joint.  On repetitive range of motion testing of the middle finger there was flexion to 70 degrees at the MCP joint, flexion to 100 degrees at the PIP joint, and flexion to 70 degrees at the DIP joint.  All other digits revealed full flexion.  The Veteran was unable to flex the index and middle fingers to the primary and secondary crease.  He was able to oppose all fingers to the thumb without difficulty.  Grip strength was equal in both hands.  He was unable to make a tight fist with 1 cm gap space regarding the index and middle fingers.  

The assessment included status post right carpal tunnel release with MRI evidence of recurrence of right CTS.  The examiner noted that additional limitation of function due to repetitive use and flare-ups could not be determined without resorting to mere speculation.
 
A July 2010 VA joints examination conducted in connection with the Veteran's claim for service connection for left CTS contains relevant information.  At that time, he was working as a superintendant in the Public Works Department.  He reported that the CTS reduced his productivity and efficiency at work.  There were no impediments to activities of daily living.  Upon physical examination of the bilateral hands, there was no redness, warmth, edema, or deformity.  Fingers and thumbs were nontender.  He had full range of motion of his arm with full extension of the fingers.  He was noted to have made a good fist, his thumb to all finger opposition was normal.  The examiner noted the Veteran had normal grip, was able to flex to the primary crease and secondary crease without difficulty.  

In September 2012, the Veteran reported that his ring finger and little finger on his right hand feel bruised and sore.  There was swelling, decreased range of motion and decreased strength noted. 

A November 2012 MRI of the Veteran's right hand showed an old small avulsion fracture at the base of the middle phalanx of the PT finger and small joint effusion of the fourth metacarpal phalangeal joint.  However, no erosive or destructive changes and no acute fractures were noted in the right hand.  

A November 2012 treatment record from Keesler Air Force Base (AFB) shows that the Veteran reported numbness and worsening pain in the right hand.  Upon physical examination, Tinel's test of the median nerve was negative and there was 5/5 strength.  Electrophysiological studies of the right wrist and hand suggested very mild right neuropathy at the wrist (very mild right CTS).

In December 2012, the Veteran was found to have moderate CTS in his right hand after a CTS test was done. 

At a May 2015 VA neurological examination, the Veteran reported pain on the dorsum of the right hand, pain in the index, middle, and ring fingers, feeling of swelling in the index and middle fingers of the right hand, and the top of his hand "goes to sleep."  The Veteran also reported that he was unable to fully flex the index and middle fingers of the right hand.  He reported wearing a splint and treated his hand symptoms with Vicodin, codeine, or naproxen, and therapeutic cream.  He reported that using his hand causes the symptoms to worsen.  

Upon physical examination, the examiner indicated that in the right upper extremity the Veteran had mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  He had normal 5/5 strength.  He had no muscle atrophy.  He had normal reflexes and sensation in the right upper extremity.  He had a negative Tinel's sign and a negative Phalen's sign.  The examiner also found the Veteran to be normal on the severity evaluation for the right upper extremity nerves and radicular groups.  

After examination, the examiner opined that the Veteran's symptoms of the right hand were not due to CTS, but rather were the result of an injury to the dorsum of the right hand.  The examiner explained that the Veteran's symptoms were not consistent with CTS.  The examiner found that the pain, numbness, and tingling of the dorsum of the hand were not due to CTS.  The examiner opined that the decreased flexion of the index finger and middle finger was more likely than not due to scar tissue of the dorsum of the right hand and not CTS and concluded that it is less likely than not that the Veteran's current symptoms in the right hand were residuals of either his CTS of the right upper extremity or to the CTS surgery he had in 2006.  

As described above, the clinical evidence supports a 10 percent rating for service-connected right CTS for the period from July 1, 2005 to May 1, 2005.  Specifically, the Veteran consistently reported pain, weakness, fatigue, and functional loss during this period.  In addition to a right CTS diagnosis, the Veteran was also diagnosed with numbness and tingling in April 2006.  The Veteran also credibly reported difficulty gripping objects and increased pain in tasks, such as landscaping.  Given this symptomatology, the Board finds that the Veteran's service connected CTS was mild symptomatic, although in a wholly sensory manner, and it should therefore be assigned a minimal compensable rating in acknowledgement of such symptomatology.  

However, the Board finds that a rating in excess of 10 percent for right CTS is not warranted prior to May 2, 2006.  In this regard, there were no objective findings of motor or sensory impairment associated with right CTS during this period which would warrant higher ratings under Diagnostic Code 8515.  Specifically, during evaluations during this period, the Veteran's right wrist strength, grip strength, and range of motion was noted to be within normal limits, and there was no indication that the Veteran's right CTS was specifically of a moderate severity or worse.  As noted, VA regulations provide that when peripheral nerve impairment is wholly sensory in nature, the rating should generally be mild.  Here, the Board does not see CTS symptomatology prior to May 2006 which should be considered of moderate severity.  The Veteran consistently demonstrated considerable range of motion, and while pain was fairly consistent, it was repeatedly classigied as mild.  There was also no signs of more severe impairment such as lost reflexes or muscle wasting.  The Veteran has not argued to the contrary, suggesting that he believed that a 10 percent rating would be appropriate.

Based upon this evidence, the Board finds that right CTS more nearly approximated mild incomplete paralysis.  Accordingly, a 10 percent rating is assigned for right CTS prior to May 2, 2006. 
 
From May 2, 2006 to September 13, 2006, the medical record does not demonstrate findings consistent with a rating in excess of 30 percent under Diagnostic Code 8515 as the evidence failed to establish severe incomplete paralysis of the median nerve during this time.  Specifically, the Board notes that on examination during this period, the Veteran's range of motion of the fingers, hand, and wrist was full and without pain or instability.  There was no indication of atrophy to the musculature and gross motor strength was noted as normal with good grip strength. Additionally, the Veteran's right CTS was specifically found by a medical professional to be of a moderate severity, following electrodiagnostic testing. 
 
As such, the Board finds that a rating in excess of 30 percent is not applicable for right CTS from May 2, 2006 to September 13, 2006.  In September the Veteran underwent wrist surgery and was given a convalescent rating, before being returned to the 30 percent rating in November 2006.
 
From November 1, 2006, the medical record does not demonstrate findings consistent with a rating in excess of 30 percent under Diagnostic Code 8515, since the Veteran has not been shown to have severe incomplete paralysis of the median nerve.  Specifically, the Board notes that on examination during this period, the severity of the Veteran's right CTS fluctuated between mild to moderate degree, no worse.  On examination, the Veteran's right CTS resulted in mild weakness to right hand, mild pain with all motion of the wrist, reduced grip strength, and inability to make a "tight" fist.  Examiners have found on several occasions the Veteran had either mild or moderate right CTS during this period on appeal.  There has been no objective finding of a severity worse than moderate, and even then such a severity was less common than findings of mild impairment.  There has been no evidence of intrinsic wasting or muscle atrophy.  There has been no evidence of significant limitation of range of motion in the right wrist.  The Board notes that although the Veteran has decreased flexion of the index and middle finger, the May 2015 VA examiner opined that these symptoms of the right hand are not due to the Veteran's right CTS.  The Board also notes that at this most recent examination, the right upper extremity was noted to only have mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, normal 5/5 strength, normal reflexes and sensation, and normal findings on the severity evaluation for the nerves and radicular groups.  As such, without evidence of further impairment, e.g. muscle atrophy or impairment, the Board does not find that the evidence approximates a finding of severe incomplete or complete paralysis of the right median nerve.  

Accordingly, the Board finds that a schedular rating in excess of 30 percent is not applicable for right CTS from November 1, 2006. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  Treatment records prior to the September 2006 release surgery reflect no objective evidence of pain on motion.  The August 2007 VA examination report notes that the Veteran denied flare-ups of pain, fatigue, and functional loss unless he overused his hand.  The Veteran was unable to describe what he meant by "overuse."  Thus, the examiner refused to speculate with respect to additional limitation of function.  The August 2008 VA examination report noted that on repetitive testing there was mild pain with all motion of the wrist.  The May 2015 VA examination report noted mild pain with all motion of the wrist as well.  The effects of pain due to the service-connected right CTS status post carpal tunnel release are contemplated in the currently assigned 30 percent evaluation.  There is no indication that pain, due to disability of the right wrist, causes functional loss greater than that contemplated by the evaluations assigned.  See 38 C.F.R. § 4.40.

The Board has considered whether a higher rating could be provided under DC 5003.  The Veteran has been diagnosed with osteoarthritis of the right hand.  However, there is no medical indication, nor has either the Veteran or his representative claimed, that such diagnosis is related to, or otherwise the result of, his service-connected right CTS.  In addition, the record indicates that the Veteran injured his right hand in 1993 after being involved in a motorcycle accident.  Furthermore, notwithstanding the November 2007 clinician's characterization of the April 2007 X-ray report, arthritis has not been shown by X-ray studies.  Moreover, the May 2015 VA examiner specifically opined that the Veteran's right hand complaints, including the complaints related to his right index and middle fingers, are not due to his right CTS.  To the extent the Veteran wishes to seek service connection for finger impairment, he should file a claim, but as the finger impairments are not shown to be a symptom of his CTS, they will not be addressed further.

The Board has also considered whether a higher rating could be provided under DC 8516 for disabilities affecting the ulnar nerve resulting in the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist, but finds that the Veteran's symptomatology does not meet the criteria under this diagnostic code.  38 C.F.R. § 4.124a, DC 8516.  Specifically there is no claw deformity or atrophy shown

In addition, the Board finds that the Veteran is not entitled to a separate 10 percent rating under DC 5215 because range of motion testing during August 2007 and August 2008 VA examinations did not reveal dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  To the contrary, the Veteran's ability to dorsiflexion his wrist was limited at most to 60 degrees and palmar flexion was limited at most to 50 degrees.  There have not been additional examinations since then that have examined the dorsiflexion or palmar flexion range of motion.  Accordingly, he is not entitled to a separate rating under DC 5215.  See 38 C.F.R. § 4.71a, DC 5215. 

Because the August 2008 and May 2015 VA examination noted the presence of a scar on the Veteran's right wrist, consideration has been given to whether a separate compensable evaluation is warranted for this right wrist scar.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the August 2008 VA examination report noted the scar measured 3.5 cm by .1 cm, was not painful on examination, and was not manifested by inflammation, edema, adherence to underlying tissue, or keloid formation.  The scar did not have any other disabling effects.  The May 2015 VA examination report noted the scar measured no greater than 39 cm and did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to the scar.  Thus, the evidence does not support a separate rating for a right wrist scar.  See 38 C.F.R. § 4.118, DCs 7800 - 7805. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  The Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, an initial 10 percent rating has been assigned from July 1, 2005.  

In conclusion, the Board finds that the criteria for entitlement to an initial 10 percent rating, but no higher, from July 1, 2005 to May 1, 2006 have been met.  However, the Board finds that the evidence is against the Veteran's claim for a rating in excess of 30 percent from May 2, 2006 to September 13, 2006, and a rating in excess of 30 percent from November 1, 2006.

Extra-Schedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The medical evidence generally shows subjective complaints of constant pain, numbness, weakness, and tingling.  DC 8515 specifically addresses this type of impairment.  Moreover, the schedular rating criteria provide catchall, but undefined, words such as mild, moderate and severe, to quantify the peripheral nerve symptomatology, mandating that VA consider all of the symptomatology into effect in assigning a schedular rating.  As such, the schedular rating criteria necessarily contemplate all the Veteran's symptoms, and the diagnostic criteria therefore adequately describe the severity and symptomatology of the Veteran's right wrist disability.  

Moreover, the Veteran has not been hospitalized for treatment, other than the September 2006 release surgery; and while the July 2010 VA examination report and the Veteran's complaints indicate that right wrist pain affected his ability to perform his duties at work, he has not reported losing any any time from work, suggesting that his CTS has not caused marked interference with employment.  The May 2015 VA examination report has also specifically indicated the Veteran's right CTS has not impacted his ability to work.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, neither the evidence of record, nor the Veteran himself, has suggested that he is unemployable on account of his service connected CTS.  Thus, the Board finds that Rice is inapplicable.


ORDER

An initial evaluation of 10 percent, but no higher, for CTS, status post right carpal tunnel release with residual pain and mild weakness, from July 1, 2005 to May 1, 2006, is granted, subject to the law and regulations governing the payment of monetary awards.

An initial evaluation in excess of 30 percent for CTS, status post right carpal tunnel release with residual pain and mild weakness, from May 2, 2006 to September 13, 2006 is denied.

An initial evaluation in excess of 30 percent for CTS, status post right carpal tunnel release with residual pain and mild weakness, from November 1, 2006 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


